DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the word “exceeds” is grammatically incorrect; it should be “exceed” .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The constant interference threshold block is interpreted according to Fig. 4 and para. [0043] of the Specification. The DC Dectection block is interpreted according to Fig. 5 and para. [0044] of the Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.




The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 17, and claims 2-8, 10-16, and 18-20 dependent on them, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 1, the limitations “discarding the current electromagnetic signal” and “indicates the current electromagnetic signal comprises a constant interference environment” are not described in a way that one skilled in the art would know what physical steps need to be taken to complete the method. In claim 9 the  limitation “a logic block that determines based on the threshold compare signal if the current input signal comprises constant interference” is not described in a way that would lead one skilled in the art, e. g. an electrical or optical engineer,  to build a circuit or program to make the determination. In claim 17, the limitation “detecting if the second electromagnetic signal comprises constant interference based on the second threshold and the second electromagnetic signal” one skilled in the art could not make the detection of whether the second signal comprises constant interference based on the given information in the claim and Specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 17, and claims 2-8, 10-16, and 18-20 dependent on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claim 1, the clause “discarding the current electromagnetic signal” is not a step that would be understood in the art. It is unclear if this means clearing a memory, resetting a voltage, or another operation. Further, the limitation “wherein exceeding the programmable threshold for the programmable period of time indicates the current electromagnetic signal comprises a constant interference environment” does not describe a step that would be understood by one skilled in the art. 
With regard to claim 9, in the limitation “that generates a second threshold operation to determine constant interference, wherein the second threshold is based on the first threshold, an input value of a current input signal, and a programmable percentage control” it is unclear how the second threshold is determined form the current input signal and what the percentage is a fraction of.  Therefore, the step is unclear.
With regard to claim 17, in the limitation “generating a second threshold based on the first threshold, the second electromagnetic signal, and a programmable percentage control” it is unclear how the second threshold is determined from the first threshold and second electromagnetic signal and percentage control. It is not recited what the percentage is a fraction of.  Therefore, the step is unclear.
Further with regard to claim 3, the limitation “a control signal is generated to inform a next higher OSI network layer of a sudden change in the electromagnetic signal” lacks antecedent basis because no layers of an OSI network have been recited in elsewhere in the claim or in claim 1 from which this claim depends. Hence the meaning of the relative term “higher” is indefinite.

Further with regard to claim 11, the clause “the logic block continues a detection process” no specific steps of the detection process are recited. Therefore one skilled in the art would not be able to determine the metes and bounds of the claim. 
Clarification and correction of the claims is required. Claims are interpreted as best understood by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 and claims 2-8 dependent on it are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1  recite(s) “ A method comprising: receiving a current electromagnetic signal..”. This judicial exception is not integrated into a practical application because nothing practical is done with the results of the process. Further according to claim 1, in the case that the current signal does not exceed the programmable threshold value for a programmable period of time, no steps are actually performed.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these elements (e. g. “determining if the current electromagnetic signal exceeds a programmable threshold value”, “discarding the current electromagnetic signal”, and “indicates that the current electromagnetic signal comprises a constant interference environment” are merely mathematical or mental determinations about the signal. Further, the dependent claims 2-8 merely recite further abstract steps of a process or generally link the process to a particular technological environment (e. g. LIDAR)  without reciting any practical steps. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsui et al. (US 2020/00064451).


Receiving a current electromagnetic signal (receiving light, step S2)
Determining if the current electromagnetic signal exceeds a programmable threshold value for a programmable period of time (step S3), wherein the programmable threshold value is based on a previously received electromagnetic signal (The comparison of the number (or distribution) of received light signal during a first predetermined time interval and the number of times at which a light signal is received during a second predetermined time internal provides information on whether measurement light or ambient light is received, last sentence of para. [0020])
Discarding (disabling output S6) the current electromagnetic signal if it exceeds the programmable threshold value for the programmable period of time (see also para. [0032-33])
With regard to claim 2 the detection process is enabled if the current electromagnetic signal does not exceed the programmable threshold.
With regard to claims 4-5, the programmable threshold value is self-adjusting  (para. [0021]) based on the environmental conditions (e. g. diffused light, scattered light, and background light [0013]).
With regard to claim 8, the light signal exceeds the threshold value due to other light sources, which may be continuous or bursts.
With regard to claim 9, Matsui et al. discloses a system comprising (Fig. 3)
a DC detection block that stores an ambient DC voltage representing an input value of a previous input signal, (pixel 10 inherently stores the signal by a voltage) wherein the stored ambient DC voltage defines a first threshold;
a constant interference threshold block that generates a second threshold operable to determine constant interference, wherein the second threshold is based on the first 
a comparator that generates a threshold compare signal based on the second threshold and the current input signal; and
a logic block (evaluation portion 13) that determines based on the threshold compare signal if the current input signal comprises constant interference. Paragraphs [0061-63].

With regard to claims 10-11, the logic block disables (discards) the current input signal if the input signal is ambient light (interference), but continues detection otherwise [0062].
With regard to claims 6-7 and 14, the electromagnetic signal is  light detected by a laser distance measuring device, (Abstract) also known as LIDAR.
With regard to claim 15, the level of ambient light is determined by the logic block [0061].
With regard to claim 16, the light signal exceeds the threshold value due to other light sources, which may be continuous or bursts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui as applied to claim 1  above, and further in view of Mandai et al. (US Pat. No.  10,656,251).
Matsui does not disclose that the method further comprising generating a control signal to inform an OSI network layer of a sudden change in the electromagnetic signal. However, Mandai teaches in the same field of endeavor,  that a processing device (see Fig. 10) that controls a light ranging detector (SPAD 1002) is connected to a network (1008). The network provides communication between the SPAD detector, the processing device (1004) and a network interface (1008) (15th col. lines 7-20). The network interface can facilitate transmission of data to a user or to other electronic devices (15th col. lines 41-49). One skilled in the art, e. g. an electrical engineer, would have found it advantageous to send a control signal on a network to a user or other electronic device, when there is a sudden change in the electromagnetic signal in the method Matsui,  to notify the user of changing light conditions or electronic device to wait for further range data. Therefore, the combination of Matsui with Mandai would have been obvious. (Note that OSI is merely a standard for communication networks and therefore would be typical for any digital network such as those listed by Mandai in 15th col lines 50-57).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2020/00064451) in view of Verghese et al. (US 2018/0136321).
With regard to claim 17, Matsui discloses a method comprising (see Fig. 5 and para. [0020]):
Receiving a current electromagnetic signal (receiving light, step S2)
Determining if the current electromagnetic signal exceeds a programmable threshold value for a programmable period of time (step S3), wherein the programmable threshold value is based on a previously received electromagnetic signal (The comparison of the number (or distribution) of received light signal during a first predetermined time interval and the number of times at which a light signal is received 
Discarding (disabling output S6) the current electromagnetic signal if it exceeds the programmable threshold value for the programmable period of time (see also para. [0032-33])
Matsui does not disclose that the method is executed implemented on a system by one or more processors executing computer program code stored on a non-transitory computer readable storage medium. However, Verghese et al. in the same field of endeavor teach a method and systems for protecting a light detection and ranging (LIDAR) device. Specifically, Verghese teaches that a control system for controlling a LIDAR device, includes one or more processors, a non-transitory computer readable medium and program instructions stored on the non-transitory computer readable medium and executable code to carry out the method of control (para. [0007]).  Computer control of electronic systems is notoriously well-known, resulting in  the advantage of making improvements or updates to methods easy to implement, and would have been obvious to one skilled in the art, e. g. an optical  or electrical engineer. Therefore, implementing the laser range finding method of Matsui using a computer as taught by Verghese would have been obvious.
With regard to claim 18, Matsui discloses discarding the current electromagnetic signal (dFig. 5, isabling output S6) if it exceeds the programmable threshold value for the programmable period of time (see also para. [0032-33]), which would happen if there is constant interference.
With regard to claim 19, Matsui discloses that the detection process continues (Fig. 5, enable output S4) if the second electromagnetic signal does not exceed the threshold.
With regard to claim 20, the electromagnetic signal is  light detected by a laser distance measuring device, (Matsui, Abstract) also known as LIDAR.

Request for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide the title, citation and copy of each publication that is a source used for the description of the prior art in the disclosure.  For each publication, please provide a concise explanation of that publication’s contribution to the description of the prior art.
In response to this requirement, please provide the title, citation and copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant’s invention, particularly as to developing the method, system and program for determining electromagnetic signal interference.  For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter.
In response to this requirement, please state whether any search of prior art was performed.  If a search was performed, please state the citation for each prior art collection searched.  If any art retrieved from the search was considered material to demonstrating the knowledge of a person having ordinary skill in the art to the disclosed method, system, or program for determining electromagnetic signal interference please provide the citation for each piece of art considered and a copy of the art.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Conclusion
This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  McCaffery et al., Boutaud, Liu, and Huang et al. disclose methods and systems of distinguishing sensed light..
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645